United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3531
                         ___________________________

                                   Stephen Newport

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Brian Payton; City of Bettendorf

                       lllllllllllllllllllllDefendants - Appellants
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                               Submitted: July 6, 2020
                               Filed: August 11, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Stephen Newport brought suit against Brian Payton and the City of Bettendorf
pursuant to 42 U.S.C. § 1983. Defendants filed a motion to dismiss based in part on
qualified immunity. The district court denied the motion and also denied defendants’
subsequent motion for reconsideration based on qualified immunity. Defendants
appeal the denial of qualified immunity, arguing solely that because the district court
failed to rule on Payton’s qualified immunity defense, this court should reverse and
remand with instructions for the district court to thoroughly rule on the issue.
Newport counters that the district court had no duty to thoroughly analyze qualified
immunity on a motion to dismiss, and contends this court lacks jurisdiction over the
premature appeal.

       Having jurisdiction over this appeal, see Ashcroft v. Iqbal, 556 U.S. 662, 673
(2009); Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1012, 1014 (8th Cir.
2013), and upon careful review of the record, we conclude that it is apparent the
district court, in denying the motion to dismiss and motion for reconsideration,
applied the relevant federal pleading standards and concluded that Newport
sufficiently alleged plausible claims for violations of his constitutional rights, and that
such rights were clearly established, see Iqbal, 556 U.S. at 673 (discussing standards
for denial of motion to dismiss based on qualified immunity); Kulkay v. Roy, 847
F.3d 637, 642 (8th Cir. 2017) (same). Because defendants offer no argument on
appeal as to why Payton was entitled to qualified immunity on the face of the
complaint, we decline to consider the merits of the district court’s ruling sua sponte.
See Waters v. Madson, 921 F.3d 725, 744 (8th Cir. 2019).

       Accordingly, the judgment of the district court is affirmed, without prejudice
to defendants again raising a qualified immunity defense later in the proceedings. See
8th Cir. R. 47B.
                        ______________________________




                                           -2-